﻿

37.	The Tunisian delegation takes pleasure in the election of the Minister for Foreign Affairs of Colombia to preside over the General Assembly. It is an honour to his country, Colombia, with which we maintain the best possible relations within the framework of co-operation among the members of the Group of 77, and is indeed a well-deserved one. The Tunisian delegation is convinced that under his leadership the Assembly's work will be conducted with wisdom and efficiency.
38.	This session of the General Assembly has not opened under the best possible auspices, but we should not give way to pessimism. Instead, we should face realities with the greatest possible measure of lucidity so that we can find appropriate solutions to the pressing problems facing the international community which are now being considered by our Assembly.
39.	Whether it concerns the Middle East, southern Africa or international economic relations, the present situation in


no way allays the anxieties we expressed at the last session. Indeed, the hopes glimpsed 12 months ago have now given way to disappointment, and there is the danger of this increasing the general feelings of disenchantment and frustration, which only generate bitterness, despair and violence.
40.	Not too long ago grounds for hope seemed greater than ever, and with regard to international problems there opened up before us prospects which suddenly were belied by dangerous developments.
41.	As far as the Middle East is concerned, from time to time we glimpsed rays of hope that there was a possibility of a negotiated general settlement. Unfortunately, we have been disappointed in that, but we continue to believe that an equitable solution will be found and that the Palestinian people will enjoy its right to a free and independent existence in security and peace.
42.	In southern Africa the Anglo-American plan for Rhodesia  and the efforts of the five Western Powers to fina a solution in Namibia gave grounds for believing that the obstinacy of the white minorities in maintaining their colonial and racial domination had finally been overcome and that a peaceful settlement would shortly restore freedom and dignity to the peoples of that area. But we know what is happening: one "internal settlement" succeeds another, while the spectre of a widespread conflagration is beginning to haunt us once again.
43.	With regard to disarmament, the hopes aroused by the first special session of the General Assembly ever devoted to that question have been only partially justified.
44.	As to the North-South dialogue, the principal instrument for the creation of a new international economic order, the hopes which had been placed in the creation of the Committee of the Whole have been dashed. The developed countries, having systematically turned their backs on the reality of interdependence-which, however, they miss no opportunity of calling for—in the final analysis rejected the principle of true dialogue and specific negotiations.
45.	If such trends were to continue all those anxieties would be justified and we could only fear the worst, because problems of this kind will not brook the procrastination which hitherto has marked the attitude of one part of the international community.
46.	Thus in the Middle East all the gestures made by the Arab side, which were marked by moderation and the will for peace, affirmed, reaffirmed and proved, have turned out to be futile in the face of systematic rejection by successive Israeli Governments, particularly the present one, which remains tied to the policies of another age. The Government of Israel refuses to recognize the legitimate rights of the Palestinian people; it refuses to recognize its authentic representative, the Palestine Liberation Organization, thus closing the door to genuine peace.
47.	The Tunisian Government regards all efforts to bring peace to that area as meritorious; similarly, any serious gesture in that direction deserves consideration. But it is clear that the diplomacy of contacts, however essential it may be, cannot truly be expected to prove effective unless it is based on a correct analysis of the nature of the problem. Now, the essence of the Israeli-Palestinian conflict lies in clear-cut and sincere recognition of the fundamental rights of the Palestinian people.
48.	In 1947 the United Nations adopted a resolution advocating the creation of an independent Palestinian State [resolution 181 (II)]. As a matter of principle, respect for international legality, rejection of the occupation of territories by force, and recognition of the right of peoples to self-determination are obligations incumbent upon all Member States and determine the degree of their responsibility in the conduct of international relations.
49.	If we fail to bring to bear the will to peace on the very core of the conflict we run the risk of thwarting once again the possibility of a new era of peace and relief from conflict for all the peoples of the region. Indeed, all the upheavals and convulsions afflicting that part of the world are directly connected with the instability created by the Israeli- Palestinian conflict.
50.	The latest manifestation of this conflict is the invasion of southern Lebanon, which the occupation forces refuse to evacuate, despite United Nations resolutions and the intervention of the international Force dispatched by the Security Council, UNIFIL.
51.	In this regard, we take pleasure in paying a tribute to the Secretary-General and to his civilian and military colleagues for their devotion and efficiency. Indeed, it has become clear that it is only Israeli obstruction which has prevented UNIFIL from attaining the objectives laid down for it by the Security Council.
52.	The time has come for the international community and our Organization, particularly its most responsible Members, to impose peace, lasting peace, peace which will respect the independence and dignity of all the peoples of the area, and particularly the pillaged people of Palestine. On the Arab side, the will to peace has been accompanied by an effort at comprehension and a concern for realism, supported by an overwhelming majority of members of the General Assembly.
53.	The Middle East region as a whole can enjoy genuine lasting peace only within the framework of an over-all settlement that takes into account the following essential aspects, among others: first, the right of the Palestinian people to self-determination, including its right to build an independent State; secondly, participation in the peace negotiations by all parties concerned, including the Palestine Liberation Organization as the sole legitimate representative of the Palestinian people; and, thirdly, the illegality of the acquisition of territory by force, which would entail, in particular, the liberation of the city of Jerusalem.
54.	The Charter of the United Nations and General Assembly resolutions provide the guidelines for a rapid and over-all settlement, without which the threat of a new war, with all its unforeseeable consequences, will continue to face not only that already dangerously troubled region but the world at large.
55.	In this connexion, we should heed the warning of the Secretary-General in his report, that in the Middle East "time is not in favour of peaceful developments" [see A/33/1, sect. III].
56.	After the tenth special session, devoted to disarmament, the Assembly should do its best to promote the implementation of its decisions, and to extend the real scope of the historic impact of that session on all those areas connected with international peace and co-operation. It was indeed a historic session because it was the first of its kind and also because it brought about a real consensus. Because it opened the way to more active participation on the part of the medium-sized and small countries in the disarmament negotiations, and because it gave more precise outlines for action and conduct, the special session marked an important milestone in our common effort to spare humanity the enormous waste of effort and resources devoted to armament to the detriment of economic and social development.
57.	We believe that, in addition to diverting productive resources, the arms race serves to fuel conflicts and rivalries and inevitably serves to make tighter and tighter bonds of dependence on the principal suppliers. For the third-world countries this anomalous process fundamentally jeopardizes the principle of non-alignment and leads, in the final analysis, to a greater measure of vulnerability.
58.	African problems continue to be of the greatest concern to my country and Government. It is not only that the grave problems in the south of the continent have not been solved, but the whole of Africa is today the scene of crises and regional conflicts which have been aggravated in the course of a deliberate process of interference and intervention from outside Africa, both of which unfortunately have done much more to crystallize these problems than to solve them.
59.	Thus, we note a rapid deterioration of the situation in southern Africa. The disappointment and anxiety we feel are a measure of the hope we had entertained that the problems of Rhodesia and Namibia would be brought into a process of peaceful settlement worked out by the Western countries. The racist Governments of Salisbury and Pretoria have responded to this by setting up their own so-called internal plans for settlement, which are just so many manoeuvres that are fraught with consequences. The distrust shown by the Patriotic Front in one case, and SWAPO in the other, have proved, unfortunately, entirely justified.
60.	The authorities in Salisbury and Pretoria have cynically exploited the breathing-space provided by the peaceful settlement initiatives, in an attempt to create in the Territories which they dominate irreversible situations to perpetuate the exploitation of the people and the resources. Any new initiative should therefore be accompanied by the most serious guarantees if we do not want despair and violence finally to prevail over a peaceful settlement, which remains the preferred approach of the African peoples. For their part, SWAPO in Namibia, and the Patriotic Front in Zimbabwe, have shown the measure of their realism and moderation in an attempt to find democratic and humane solutions.
61.	The authorities of Pretoria have just rejected the settlement plan of the United Nations for Namibia.  This reversal makes it even more incumbent upon us to safeguard the opportunity for a peaceful outcome and to associate SWAPO, as closely as possible, with the efforts of our Organization and the Western Powers, which have already been launched, for Namibia to be able to become independent on schedule, within the framework of its unity and territorial integrity.
62.	In South Africa itself, a heroic struggle is being waged by the black people and its youth against the apartheid regime. Neither intimidation nor the most brutal repression will be able to crush this struggle, which is none the less extremely arduous and murderous, in a country where a white minority, with feelings of racial superiority, have no inhibitions in the way they treat the nationalists. The murder of Steven Biko will remain for ever the symbol of what has now become, from Sharpeville to Soweto, an authentic nationalist struggle.
63.	We are convinced that the resistance of the last outposts of racism is doomed to failure. However, the persistence of the struggle is delaying even further the development of the African continent by diverting its resources, by destroying its best elements, and by sacrificing its youth.
64.	Every year the General Assembly examines the international economic situation, and every year it sees that the problems facing the world, and in particular the third world, are becoming more numerous and more complex. We consider in turn such subjects as monetary instability, inflation, the slowing down of the rate of growth. Today, the world is staggered by the sight of the combined effects of all these phenomena.
65.	It would appear that the international community is overlooking global and long-term solutions. It is confining itself to attempting to blunt, as best it can, the worst effects of the crises. Indeed, the grave monetary crises which in 1971 culminated in the suspension of the convertibility of the dollar and which gradually came to extend to the whole of the Western economy, made it an imperative necessity to bring to bear concerted action at the world level. The momentum thus generated helped to strengthen the notion of interdependence and entailed an intensification of international negotiations. The general awareness of the scope of the crisis and our incapacity to overcome it in isolation won round the last remaining sceptics to a recognition of the need to work towards the establishment of a new international economic order.
66.	But the countries that were strongest economically quickly acquired a safeguard mechanism, which, though limited and fragile, was a misguided diversion of energies that should have been devoted to the major dialogues and broad and global solutions called for by the vast majority of the developing countries. This shilly-shallying, so ill adapted to the actual dimensions of the problems, of course only granted a short-lived respite, which was immediately threatened because, in the face of problems of world dimensions, such as monetary instability and the slowing down of the growth rate, it served only to delay the inevitable.
67.	The consequences of this situation affect even more severely the economies of the developing countries, which are not able to act decisively. In the face of the protectionism which is affecting more and more seriously the most dynamic sectors of their fledgling industries, and the tumbling of the export prices of primary commodities, the developing countries have been suffering from an even more marked deterioration of the terms of trade and a consequent worsening of the deficit in their trade balances. Those developing countries with "an intermediate income" which have succeeded, at the cost of many sacrifices, in maintaining a reasonable balance of payments, could not really maintain this effort much longer. They were forced into massive indebtedness towards the private capital markets, on the most difficult conditions and terms, while the supply of public assistance had dried up almost completely.
68.	Are we to wait until the crisis assumes catastrophic dimensions before we begin once again to take action and to do so together? Of course, conferences at the highest levels among the major developed countries are being held one after another and decisions are taken or envisaged in an attempt to arrive at co-ordinated policies. Permit me to repeat here that any policy which today ignores the interests, needs, and economic potential of the third world, not only serves to perpetuate injustice but actually stems from selfishness which can only aggravate general economic insecurity.
69.	In this regard, analyses in various quarters corroborate each other. In his address to the World Bark and the IMF just two weeks ago, Mr. Robert McNamara denounced with remarkable candour the absence of any coherent global policy, as well as the illusory and perilous refuge of protectionism and the dangers of the excessive indebtedness of the developing countries. His commitment and his conviction deserve commendation from this rostrum because he was speaking, with the utmost clarity and was bold enough to place the responsibility squarely where it belongs.
70.	The third world for its part cannot resign itself indefinitely to playing a passive role in world industrial production. As the developing countries proceed to modernize their economies, they must be able to play a more active world role without being exposed to artificial obstacles. The New International Economic Order, established to serve the general interest, had as its central theme that of permitting the developing countries to take their proper place within the world economy, to contribute to the general growth and to benefit from it appropriately. The North-South dialogue was to have provided the outlines for, and to have embarked upon, the process of reform likely to trigger off this process.
102. The dialogue has rarely gone beyond the stage of analyses, general declarations and statements of intent. The Committee of the Whole set up last year by the General Assembly to supervise and co-ordinate the various aspects of that dialogue immediately came up against the conflicting multiplicity of interpretations as to the nature of its mandate, to such an extent that it was prevented from taking any action. That makes it absolutely clear that divergences relate fundamentally to the sense and purport of the dialogue itself.
103 For Tunisia, and we think for the developing countries as a whole which form the membership of the Group of 77—which did us the honour this year of entrusting its presidency to us-the dialogue is not a forum simply for the use of theoreticians, or a battleground for confrontation and polemics, nor is it a subterfuge to maintain, however flimsily the status quo in international economic relations. The dialogue we look for would be a framework for negotiations best suited for the purpose, and devoted essentially to the promotion of the New International Economic Order, in the strictest sense of the term. In order to promote this dialogue our Assembly must be able to play a central role. More than ever before the United Nations needs an effective instrument bringing together all Member States and having a clear-cut and unquestioned mandate. The dialogue if it is to succeed cannot continue to take place disparately or within technical structures seemingly indifferent to the evolution of international relations.
104.	It is the task of this session of the General Assembly to give content and a framework to the North-South dialogue, which will thus be able to develop in harmony and security rather than in confusion and confrontation. Beyond matters of procedure, the debate on this point will illustrate more fundamentally the reality of commitments undertaken vis-à-vis the New International Economic Order itself and the will of all the partners to make a sincere and determined contribution to this project, which will affect the security and welfare of all nations and which Tunisia considers, for its part, as one of the fundamental reforms of our time.
105.	One of the best ways to bring about this New International Economic Order is certainly to inform international opinion faithfully, carefully and accurately about the reality of the claims of the third world, and the spirit of co-operation and interdependence that underlie it. How can we trust the mass media today to transmit this message of justice and solidarity?
106.	In the developed countries, most of the media present the New International Economic Order as a threat to the well-being of industrialized societies and often claim that the crisis of the developed world stems primarily from the claims and demands of the developing counties. That is one aspect, but an important aspect, of world imbalance which serves to accentuate the cleavage between the developed and the developing countries.
107.	By its very essence, information plays a vital role in international relations as a way of bringing knowledge and understanding from one nation to another. Furthermore, the headlong progress of technology makes the media today increasingly influential and gives it an ever-growing audience. The diffusion and dissemination of information and knowledge has become an essential pre-condition of progress and the flourishing of all organized society.
108.	In the circumstances, we must undertake a far- reaching reform of the distribution circuits and the content of information so as to make the developing countries actually producers and partners in the whole process instead of just being consumers.
109.	These third-world countries essentially receive information conceived, prepared and distributed by other countries. They suffer from the effects of a de facto monopoly of the information media by the industrialized countries.
110.	The concept of freedom of information, which we basically support, is thus so distorted as actually to serve as an additional factor of domination which perpetuates relations based on inequality and injustice. The free circulation of information must not be reduced to the freedom to receive that information; it must also include the ability to produce the information and to pass it on.
111.	That objective is connected with the determination of the third-world countries to rely upon themselves first and foremost to promote their own means of information, while remaining open to support from outside, and to give an authentic expression to their own problems, their aspirations and their values.
112.	That effort will make it possible to embark in more favourable conditions upon a definition of equitable and balanced co-operation among developed countries: the new Order in information is all the more necessary because it is a corollary of the New International Economic Order, and an instrument of a new humanism.
113.	The situation in the world does not encourage optimism However, this Organization, whether it be the Security Council or the General Assembly, has laid down with respect to each problem the outlines of a peaceful and just solution. That is true of the Middle East, of Namibia, of international economic relations and many other problems.
114.	Will it be too much to ask those who possess the means of translating the intentions of the international community into concrete realities to do their duty? Is it too much to ask of them to keep their promises in southern Africa, to apply their resolutions in the Middle East and to translate into reality their professions of faith with regard to interdependence by condescending to hold a dialogue and to negotiate with the peoples of the third world? 
115.	Let us hope that this session will be an opportunity for all of us resolutely to undertake not to allow blind, narrow interests to blind us to our true common interests, namely peace, peace everywhere, in a necessarily interdependent world of growing solidarity.





